By the Court.

Nothing is a lawful tender but gold and silver. To permit the defendants thus to set off these promissory notes would be allowing cross demands to be set off in like manner in every case. These notes are nothing more than evidence of a right of action ; so that, if the assignment were out of the question, the motion could not obtain. The only course in such case would be, for the present defendants to obtain a judgment upon the notes and set off such judgment against the plaintiffs’ judgment.
The defendants were afterwards defaulted.